*653In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Baisley, Jr., J.), entered May 5, 2005, which, upon an order of the same court dated March 7, 2005, granting the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The defendant made a prima facie showing of negligence by the plaintiff based on the deposition testimony of the parties that the motor vehicle accident occurred when the plaintiff exited a driveway and made an unexpected left turn across the defendant’s lane of travel in violation of Vehicle and Traffic Law § 1143 (see Ferrara v Castro, 283 AD2d 392 [2001]). In opposition, the plaintiff failed to raise a triable issue of fact. He merely alleged, unsupported by any competent evidence, that the defendant somehow contributed to the cause of the accident (see Ferrara v Castro, supra; Rak v Kossakowski, 24 AD3d 1191 [2005]). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment and dismissed the complaint. Florio, J.P., Santucci, Goldstein and Skelos, JJ., concur.